Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-20 are currently pending in the application Applicant’s election without traverse of Group I, an autologous cancer specific T-cell vaccine, bispecific antibody armed activated T-cells (BATs) and solid breast cancer in the reply filed on 06-30-2022  is acknowledged. Claims 4 and 11 and 13-20 are withdrawn as directed to non-elected group and species. Claims 1-3, 5-10 and 12 read on the elected group and species and are examined on the merits below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 iv describes line 10-11, “wherein the cancer patient is not treated with IL-2 and GM-CSF.  With respect to this clause it is not clear in what step(s) the use of IL-2 and GM-CSF is not permitted. It is not clear whether the cytokine combination is required to be omitted from the entire method time-frame (step i-iv) or only during the reinfusion protocol (step iv) or never have been treated with the cytokine combination. Appropriate clarification is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 10, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wood et al. (US20020006409A1). Instant claim describes a method of improving immunotherapeutic response of a patient vaccinated with a cancer specific T cell vaccine cell population.  The steps comprise vaccinating a cancer patient with a cancer specific T cell vaccine population (priming), collecting immune T cells from the peripheral blood of the patient, culturing the T cells ex vivo and reinfusing the cultured T cells, wherein the patient is not treated with IL-2 and GM-CSF.  In anticipation of the instant claim 1 the disclosure of Wood describes a method of vaccinating cancer patients with autologous cancer cell populations concurrently with the an adjuvant (0050-0053). In a second step autologous peripheral blood primed T cells are obtained from subjects and stimulated to proliferated ex-vivo (0054-0058). In a third step the expanded primed T cells are infused into the subject (0059-0060.) Of note is that in the initial disclosure of the broad protocol there is no inclusion of GM-CSF and/or IL-2 in the protocol for infusion of activated primed T lymphocytes.  In particular one may reference Example: Breast Cancer in which only IL-2 is included in the re-infusion treatment (0062) or alternatively Example: Astrocytoma in which the concurrent use IL-2 is not included with the re-infusion of cultured primed T cells (0094).  Thus, one of skill in the art would at once envisage that Woods disclosure would encompass administering the T cells without GM-CSF and IL-2.  In regards to claim 3 as described above the cell population utilized for the vaccination protocol is an autologous cell population. In regards to the claim 6 the cultured T cells of Wood are reinfused 1 time and the reinfusion product generally comprised between 1x10E10 to 5x10E11 cells which is within the claimed range. In regards to the claim 10 and 12 the disclosure of Wood describes that the cancer that is treated may be a solid cancer and breast cancer (0050, 0111). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 5-10 and 12  are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lum-1 (US20140329310). With respect to the anticipation of claim 1 the disclosure of Lum-1 describes a method of treating breast cancer patients with bispecific antibody “armed” activated T cells. In an initial steps (figure 9)(0016) autologous T cells are  removed from patient, activated and “armed” with Her2-CD3 bispecific (HERbi). Patients are then “vaccinated” with the BATs at multiple time points (instant step i) along with IL-2 and GM-CSF treatment. Subsequently the patients are pheresed for autologous T cell harvest and treated with G-SCF  and chemotherapy in preparation for PBSCT (mobilized peripheral blood stem cell transplant) and reinfusion of activated T cells without treatment of GM-CSF and IL-2 (figure 10, instant steps ii-iv). In as much the use of IL-2 and GM-CSF is not part of the treatment method as a whole (as opposed to claim 1-iv), it would similarly be obvious to remove the use of IL-2 and GM-CSF from the protocol of Lum-2 as congruent with the treatment protocol of figure 10 (second half ).  In regards to the claim 3 the T cells utilized in the disclosure of Lum-2 (figure 9 and 10) are autologous. In regards to claim 5 the cells used for vaccination are BATs. With respect to claim 6 the infusion of the activated T cells (reinfusion, figure 10 and 0084) the subjects treated with the protocol as outlined were given total of 114 and 70 billion ATC in the reinfusion step after expansion ex-vivo. In regards to the claim 7 and 8 the subjects are treated with high dose chemotherapy agent (HDC) prior to reinfusion of the expanded pheresed T cells of steps ii-iv (0081). In regards to the claim 9 the number of infused BATs utilized for the immunization protocol was 160x10E9 cells (0083)(0111). In regards to claims 10 and 12 the subjects were treated for solid breast cancer (example 6, 0094-0100). 
Claim(s) 2 is  rejected under 35 U.S.C. 103 as being unpatentable over Lum-2 as applied to claim 1 above, and further in view of Lum-1 1 (WO20030315705). The disclosure of Lum-2 does not describe the inclusion of dendritic cells in the vaccination step with BATs . The disclosure of Lum-1 describes that BATs may be infused with a combination of other autologous cells including dendritic cells (p4,15-30; p11 5-15) as antigen presenting cells which provide for an increase in the patient’s own precursor cytotoxic cellular pool of cells and memory T cells. It would therefore be obvious to include such cells in the initial “vaccination” step of Lum-2 for the beneficial purposes as described by Lum-1. 
Claims 1-3, 5-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over  Wood as applied to claim 1 above, and further in view of LaCelle et al (US20090317407A1) and Lum-1 (WO20030315705). The disclosure of Wood describes all the limitations of claim 1 as described above. In as much as the disclosure of Wood includes the use of GM-CSF and/or IL-2 in particular embodiments of the disclosure and examples, the disclosure of Wood (claim 1 p12) also particularly omits the use of said cytokines in combination and broadly encompasses the use of immunologic adjuvants which one of ordinary skill in the art would recognize as not exclusive to IL-2 and GM-CSF. In as much as the tumor cells of Wood utilized for the initial vaccination protocol are not equivalent to the intended vaccination cell population of claim 1, the disclosure of Lum-1 describes bispecific armed activated T cells which are infused into subjects and may have immunostimulatory effects that are commensurate in scope with those attributed to a “vaccine”. It would therefore be an obvious modification to the protocol of Wood to utilize a cell population such as the BATs disclosed in Lum-1 for the purposes of vaccinating a cancer patient in-vivo with a cancer specific T cell population as directed by the tumor associated antigen binding moiety of the BAT cells.   In regards to claim 2 The disclosure of Wood does not describe that the cancer specific T cell vaccine cell population includes dendritic cells. The disclosure of LaCelle describes that dendritic cells which are loaded with loaded with autophagosomes which are recovered from cultured tumor cells are utilized for cancer vaccination protocols a strong in-vivo anticancer T-cell response is achieved (Example 4, 0160-0168). The ex-vivo culture of dendritic cells is described as routine in the art to one of skill in the art. It would therefore be an obvious modification of the disclosure Wood to further administer with the T cell cancer vaccine a dendritic cell which presents (loaded) tumor antigen for the purposes of further increasing the in-vivo anti-cancer T cell response as described by LaCelle, prior to harvesting PBMC for expansion.  In regards to claim 3 as described above the disclosure of Wood utilizes autologous tumor cells as the T cell vaccine and in as much as these do not qualify as an autologous cancer specific T cell vaccine the disclosure of Lum-1 describes the use of BATs as a method of vaccinating subjects with cancer specific T cells it would be obvious to utilize such T cells in a cancer vaccine protocol as described by Wood.  
With respect to the claim 7 and 8 the disclosure of Wood does not describe that the T cell population (lymphodepletion) of the patient may be suppressed through chemotherapeutic agent prior to reinfusion of the therapeutic population . The disclosure of LaCelle describes the in-vivo reduction of T cells before adoptive T cell transfer (“infusing” step of the instant application(0162, 0163). The effect creates space, “lymphopenia” and a reduction of Treg cells which may suppress other beneficial T cell responses to tumor cells, thus enhancing the beneficial effects of vaccination and adoptive T cell combination therapy. The disclosure of LaCelle describes chemotherapeutic lymphodepletion agents such as Lymphotoxin alpha which may be utilized to deplete T cells in-vivo. It would therefore be an obvious modification to the vaccination/ex-vivo expansion/re-infusion therapy protocol of Wood to include an agent such as LT-alpha for the purposes of depleting deleterious Treg cells in-vivo prior to administration of beneficial expanded tumor specific T cells. Such a protocol would further enhance the anti-tumor effects of the infused cancer specific T cells.  
With respect to claims 5 and 9 the disclosure of Wood does not describe that the cancer specific T cell vaccine cell population is bispecific antibody armed activated T cells (BATs) or that the cancer specific T cell vaccine population used to vaccinate includes between 0.06 to 160 x 10E9 T cells.  The disclosure of Lum-1 et al describes methods whereby infusion of polyclonally redirected BATs are capable of immunizing patients in-vivo to tumors through their effect of secreting chemokines at the tumor site (recruiting naïve T cells and antigen presenting cells to immunize the patient to tumor lysate) (abstract). An appropriate number of BATs to infuse is described as between about 1-10 x 10E9 cells (p4, 16-30). It would be therefore an obvious modification of Wood to utilize BATs for the immunizing cell population for the purposes of enhancing the production of tumor specific T cells in the subject after the first vaccination step. Subsequently the BATs would home to tumor sites, lysing tumor cells and producing cytokines which would further attract and activate patient naïve T cells to the tumor site. Thus, native tumor reactive TCR bearing T cells would be amplified in the subject, resulting in a heterologous peripheral blood T cell composition enriched for a wide variety of anti-tumor T cells. These cells would then be beneficially amplified ex-vivo as tumor reactive T cells and reinfused at large numbers capable of targeting and destroying cancer cells in-vivo.
In regards to the claim 6 the cultured T cells of Wood are reinfused 1 time and the reinfusion product generally comprised between 1x10E10 to 5x10E11 cells which is within the claimed range and it would be obvious to utilize a number of cells for reinfusion which is within a range of cells as previously described as appropriate. 
With regards to claims 10, 12 the disclosure of both Wood, and Lum-1 describe the use of the methods disclosed for the purpose of treating a solid breast cancer. 
Conclusion
Summary: No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HARTNETT/Examiner, Art Unit 1644      

/AMY E JUEDES/Primary Examiner, Art Unit 1644